Citation Nr: 0607667	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-22 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to June 
1986, and from March 1989 to December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In part, the RO granted a 10 
percent disability rating for status post medial meniscectomy 
of the right knee with traumatic arthritis, effective 
September 3, 2002; and denied service connection for 
pinguecula of the right eye.  The veteran timely perfected an 
appeal of these determinations to the Board.  

In a July 2003 rating decision, the RO changed the effective 
date of service connection for the veteran's right knee 
disability to December 7, 1997, the day after separation from 
service.  Thus, the issue is as listed on the title page.

In December 2004, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  In March 2005, the Board remanded the appeal for 
further development.

In a July 2005 rating decision, the RO granted service 
connection for pinguecula and assigned an initial 10 percent 
disability rating, effective September 3, 2002.  The veteran 
has not expressed disagreement with either the effective date 
or rating assigned.  Thus, that claim is no longer before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

REMAND

In the March 2005 remand, the Board requested, in part, that 
the RO obtain and associate with the claims file the report 
of a December 7, 2004, VA examination.  Accordingly, the RO 
obtained medical records from Dorn VA Medical Center.  
However, the Board notes that the report of the above VA 
examination is not of record.  In this regard, the Board 
observes that the record reflects that the veteran failed to 
report to a December 7, 2004, VA mental disorders 
examination.  However, as noted in the March 2005 remand, the 
veteran testified that he underwent a VA examination on that 
date.  Further, the record is unclear as to whether the RO 
has made adequate attempts to obtain that examination report.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the March 2005 Board remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims file the report 
of a December 7, 2004, VA examination.  

The RO is reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and his representative.  

2.  After the foregoing, the RO should 
readjudicate the issue of entitlement to 
an initial disability rating in excess of 
10 percent for a right knee disability.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

